             Case 19-18585-MAM        Doc 308     Filed 11/13/20    Page 1 of 6



                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION
                               www.flsb.uscourts.gov


In re:                                                   CASE NO.: 19-18585 MAM

                                                         Chapter 11
MERIDIAN MARINA & YACHT CLUB
OF PALM CITY, LLC.

Debtor.
______________________________/


                                    NOTICE OF FILING


         The Debtor, MERIDIAN MARINA & YACHT CLUB OF PALM CITY, LLC by and

through its undersigned attorney, hereby files the following:

              1.     Budget – November 2020 – January 2021


        I HEREBY CERTIFY that I am admitted to the Bar of the United States District
Court for the Southern District of Florida and I am in compliance with the additional
qualifications to practice in this court set forth in Local Rule 2090-1(A) and that a true and
correct copy of the foregoing was furnished via U. S. Mail to the parties on the attached
mail list this 13th day of November, 2020.

                                                  KELLEY FULTON & KAPLAN, P.L.
                                                  Attorney for Debtor
                                                  1665 Palm Beach Lakes Blvd.
                                                  The Forum - Suite 1000
                                                  West Palm Beach, Florida 33401
                                                  Tel: (561) 491-1200
                                                  Fax:(561) 684-3773

                                                  BY: /s/ Craig I. Kelley
                                                         CRAIG I. KELLEY, ESQUIRE
                                                         Florida Bar 782203
             Case 19-18585-MAM        Doc 308     Filed 11/13/20    Page 2 of 6




Mailing Information for Case 19-18585-MAM

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email
notice/service for this case.

   •   Heidi A Feinman Heidi.A.Feinman@usdoj.gov
   •   Dana L Kaplan dana@kelleylawoffice.com,
       tina@kelleylawoffice.com;craig@kelleylawoffice.com;cassandra@kelleylawoffice.
       com;kaplandr75945@notify.bestcase.com;Debbie@kelleylawoffice.com
   •   Craig I Kelley craig@kelleylawoffice.com,
       dana@kelleylawoffice.com,tina@kelleylawoffice.com,cassandra@kelleylawoffice
       .com;kelleycr75945@notify.bestcase.com;Debbie@kelleylawoffice.com
   •   Susan D. Lasky ECF@suelasky.com,
       ecfsuelasky@gmail.com;r48532@notify.bestcase.com
   •   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   •   Alan B Rose arose@mrachek-law.com, manderson@mrachek-law.com

Manual Notice List

The following is the list of parties who are not on the list to receive email notice/service
for this case (who therefore require manual noticing/service).

       Aspen Environmental Consulting, LLC
       2014 SW Oxbow Way
       Palm City, FL 34990

       Meridian Marina & Yacht Club of Palm City, LLC
       1400 SW Chapman Way
       Palm City, FL 34990

       See attached matrix.
                                 Case 19-18585-MAM        Doc 308           Filed 11/13/20   Page 3 of 6
Label Matrix for local noticing                Aspen Environmental Consulting, LLC             Integra Real Estate, LLC
113C-9                                         2014 SW Oxbow Way                               150 SE 2nd Ave
Case 19-18585-MAM                              Palm City, FL 34990-3244                        Suite 800
Southern District of Florida                                                                   Miami, FL 33131-1574
West Palm Beach
Fri Jul 24 15:39:19 EDT 2020
MRACHEK, FITZGERALD ROSE KONOPKA THOMAS & WE   Martin County Marine Holdings LLC               Martin Downs Property Owners’ Associati
505 S. Flagler Drive                           c/o Amber E Donner                              c/o Ross Earle Bonan & Ensor, P.A.
Suite 600                                      3250 Mary Street # 405                          P.O. Box 2401
West Palm Beach, FL 33401-5945                 Miami, FL 33133-5232                            Stuart, FL 34995-2401


Meridian Marina & Yacht Club of Palm City, L   5T Wealth Partners LP                           ADR Electric Inc
1400 SW Chapman Way                            Department#6200                                 P.O. Box 665
Palm City, FL 34990-2400                       P.O. Box 830539                                 Jensen Beach, FL 34958-0665
                                               Birmingham,, AL 35283-0539


Allstate Insurance                             Aspen Environmental                             Aspen Environmental Consulting, LLC
P.O. Box 4344                                  P.O. Box 2753                                   c/o Jodi Beck
Carol Stream, IL 60197-4344                    Stuart, FL 34995-2753                           2014 SW Oxbow Way
                                                                                               Palm City, FL 34990-3244


Bartlett Brothers Security                     Capital One Bank (USA), N.A.                    Cassidy Ice
2694 SE Willoughby Blvd                        by American InfoSource as agent                 3240 SE Dominica Terrace
Stuart, FL 34994-4700                          PO Box 71083                                    Stuart, FL 34997-5758
                                               Charlotte, NC 28272-1083


Charles Goodman                                Clark Environmental                             Colonial Life
3022 SW Lake Terrace                           755 Prairie Industrial Pkwy                     P.O. Box 1365
Palm City, FL 34990-1927                       Mulberry, FL 33860-6559                         Columbia, SC 29202-1365



Comcast                                        EDC                                             Florida Department of Revenue
P.O. Box 71211                                 10250 SW Village Parkway, Suite 201             5050 West Tennessee Street
Charlotte, NC 28272-1211                       Port Saint Lucie, FL 34987-2362                 Tallahassee, FL 32399-0140



Florida Power & Light                          Grainger                                        Gunster
General Mail Facility                          1800 N. Florida Mango Rd                        777 South Flagler Drive
Miami, FL 33188-0001                           West Palm Beach, FL 33409-6486                  West Palm Beach, FL 33401-6194



Industrial Hose and Hydraulics                 (p)INTERNAL REVENUE SERVICE                     Internal Revenue Service
2450 N.Powerline Rd                            CENTRALIZED INSOLVENCY OPERATIONS               Central Insolvency Operation
Pompano Beach, FL 33069-1051                   PO BOX 7346                                     P.O. Box 7346
                                               PHILADELPHIA PA 19101-7346                      Philadelphia, PA 19101-7346


Kapp Morrison, LLP                             Law Office of Robert M. Lewis, LLC              MIC
7900 Glades Road Suite 550                     P.O. Box 1831                                   2964 Airway Ave
Boca Raton, FL 33434-4167                      Jupiter, FL 33468-1831                          Costa Mesa, CA 92626-6018
                                   Case 19-18585-MAM      Doc 308          Filed 11/13/20   Page 4 of 6
Martin County Marine Holdings, LLC             Martin County Property Owner’s Associat        Martin County Tax Collector
1206 North Park Avenue                         C/O Ross Earl Bonan and Ensor PA               3485 SE Willoughby Blvd
Winter Park, FL 32789-2542                     789 SW Federal Highway                         Stuart, FL 34994-5062
                                               Stuart, FL 34994-2962


Martin County Utilities                        Marvin Kennard                                 Meridian Marina & Yacht Club of Palm Ci
P.O. Box 9000                                  4971 SW Lake Grove Circle                      2625 W Grandview Rd Suite 150
Stuart, FL 34995-9000                          Palm City, FL 34990-8506                       Phoenix, AZ 85023-3109



Mracheck Law                                   Office of the US Trustee                       PI Finance
505 S. Flagler Drive, Suite 600                51 S.W. 1st Ave.                               PO Box 922025
West Palm Beach, FL 33401-5945                 Suite 1204                                     Norcross, GA 30010-2025
                                               Miami, FL 33130-1614


Palmdale Oil Company, Inc.                     Paul Lane                                      Plastic Pro
911 N 2nd St                                   7880 North University Drive                    DKG Concepts Incorporated
Fort Pierce, FL 34950-9121                     Suite 2000                                     P.O. Box 2359
                                               Fort Lauderdale, FL 33321-2124                 Palm City, FL 34991-7359


Progressive Environmental Services Inc.        Robert Jennings, P.A.                          Robert Sader, P.A.
19 National Dr                                 306 S.E. Detroit Ave                           224 Commercial Blvd Suite 310
Franklin MA 02038-3243                         Stuart, FL 34994-2113                          Fort Lauderdale, FL 33308-4443



SWS Environmental Services                     Safety Kleen                                   Shaun T. Plymale
P.O. Box 538498                                2600 North Central Expressway Suite 400        100 SW Albany Avenue
Atlanta, GA 30353-8498                         Richardson, TX 75080-2058                      Suite 310
                                                                                              Stuart, FL 34994-2000


Shraiberg, Landau, & Page PA                   State of Florida - Department of Revenue       Sudden Service, Inc
2385 N.W. Executive Center Drive               Post Office Box 6668                           P.O. Box 903
Suite 300                                      Tallahassee, FL 32314-6668                     Louisville, MS 39339-0903
Boca Raton, FL 33431-8530


Susan Lasky                                    The Zenith Insurance Company                   Time Payment Corp
320 Southeast 18th Street                      21255 Califa St                                1600 District Avenue
Fort Lauderdale, FL 33316-2818                 Woodland Hills, CA 91367-5021                  Suite 200
                                                                                              Burlington, MA 01803-5233


Treasure Coast Legal                           W.W. Grainger, Inc                             Waste Management of SFlorida
100 SW Albany Avenue Suite 310                 401 S Wright Road W4E.C37                      P.O. Box 4648
Stuart, FL 34994-2000                          Janesville WI 53546-8729                       Carol Stream, IL 60197-4648



William Scotsman                               Zimmer Construction                            Zimmer Construction Consultants, P.A.
901 S. Bond Street. #600                       129 N.W. 13th St Suite 20                      129 NW 13th Street
Baltimore, MD 21231-3348                       Boca Raton, FL 33432-1635                      Suite 20
                                                                                              Boca Raton, FL 33432-1635
                                   Case 19-18585-MAM              Doc 308          Filed 11/13/20      Page 5 of 6
m2 Lease Funds LLC                                     m2 Lease Funds LLC                                   Amber E Donner
175 N. Patrick Blvd., Suite 140                        175 North Patrick Boulevard                          3250 Mary Street # 405
Brookfield, WI 53045-5811                              Earth City, MO 63045                                 Miami, FL 33133-5232



Craig I Kelley                                         Dana L Kaplan
1665 Palm Beach Lakes Blvd #1000                       1665 Palm Beach Lakes Blvd #1000
West Palm Beach, FL 33401-2109                         W Palm Beach, FL 33401-2109




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service                               (d)Internal Revenue Service                          (d)Internal Revenue Service
Acting US Attorney                                     Atty General United States Dept Justice              c/o IRS District Counsel
99 NE 4th Street                                       Tenth & Constitution                                 Claude Pepper Federal Bldg
Miami, FL 33132                                        Washington, DC 20530                                 51 S.W. 1st Ave., 11th Floor
                                                                                                            Miami, FL 33130




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)West Palm Beach                                     (d)Martin Downs Property Owners’ Associati           (u)See attached
                                                       c/o Ross Earle Bonan & Ensor, P.A.
                                                       P.O. Box 2401
                                                       Stuart, FL 34995-2401


(d)Charles Goodman                                     End of Label Matrix
3022 SW Lake Terrace                                   Mailable recipients    64
Palm City, FL 34990-1927                               Bypassed recipients     4
                                                       Total                  68
                     Case 19-18585-MAM         Doc 308      Filed 11/13/20      Page 6 of 6


Meridian Marina & Yacht Club of Palm City, LLC
Cash Collateral Budget November 2020 to January 2021
                                                         Nov-20            Dec-20                  Jan-21
Gross Income                                   $      59,250.00 $       59,250.00 $            59,250.00

New Equity                                     $      10,000.00 $       10,000.00 $            10,000.00

Cost of Goods Sold                             $        5,000.00 $       5,000.00 $             5,000.00

Net Income                                     $      64,250.00    $    64,250.00    $         64,250.00

Expenses
    Advertising                                $         250.00    $       250.00    $            250.00
    Auto                                       $         350.00    $       350.00    $            350.00
    Bank Fees/Merchant Fees                    $       1,500.00    $     1,500.00    $          1,500.00
    Computer                                   $         300.00    $       300.00    $            300.00
    Customer Courtesy (Ice)                    $         600.00    $       600.00    $            600.00
    Dues and Subscriptions                     $         150.00    $       150.00    $            150.00
    Equipment Rental                           $       2,000.00    $     2,000.00    $          2,000.00
    Equipment Repair and Maintenance           $         250.00    $       250.00    $            250.00
    Events/Promotional                         $         250.00    $       250.00    $            250.00
    Fire and Security Alarm                    $         200.00    $       200.00    $            200.00
    Fork Lift Fuel                             $         600.00    $       600.00    $            600.00
    Insurance                                  $      21,000.00    $    21,000.00    $         21,000.00
    Inventory                                  $       2,000.00    $     2,000.00    $          2,000.00
    Lawn Maintenance (in payroll)              $            -      $          -      $               -
    Office Supplies                            $         300.00    $       300.00    $            300.00
    Payroll*                                   $      24,000.00    $    24,000.00    $         24,000.00
    Postage and Shipping                       $         250.00    $       250.00    $            250.00
    Professional Fees                          $       3,000.00    $     3,000.00    $          3,000.00
    Repairs and Maintenance                    $       2,000.00    $     2,000.00    $          2,000.00
    US Trustee Fees                            $       1,600.00    $          -      $               -
    Utilities                                  $       3,500.00    $     3,500.00    $          3,500.00

     Total Expenses                            $      64,100.00    $    62,500.00    $         62,500.00

     Net Income                                $         150.00    $     1,750.00    $          1,750.00

* Officer compensation shall not be paid to Timothy Mullen absent the filing of a separate Motion for
Officer Compensation.
